DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed May 21, 2021.  Claims 11 and 15 are currently amended.  Claims 1-7, 9, 10, 12-14, and 21 have been canceled.  Claims 8, 11, and 15-20 are pending review in this correspondence.

Response to Amendment
	Rejection of claim 11 as being unpatentable over Parasher et al (US 2004/0199049 A1) is withdrawn in view of applicant’s claim amendments and arguments.
	Rejection of claims 11, 13, 18, and 20 as being unpatentable over Fuhr et al (US 2006/0051735 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
Rejection of claims 14 and 15 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Sangha et al (US 2011/0004122 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
Rejection of claims 16 and 17 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Sangha et al (US 2011/0004122 A1) and further in view of Koschwanez et al (US 2007/0031819 A1) is withdrawn in view of applicant’s claim amendments and arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Madhavi Patankar, applicant’s representative, on September 8, 2021.
The application has been amended as follows: 
11. (Currently amended) A method for isolating a target material from a sample located on or within a substrate, the method comprising:
Positioning a tip of a picker over the target material, wherein the tip comprises an opening;
Touching the tip to a surface of the substrate; and,
Oscillating the picker up and down to detach the target material from at least one of the substrate and a non-target material of the sample,
Drawing the target material into the tip;
Wherein the drawing step comprises exerting a force, by the picker, on the target material, and
Wherein the substrate is a slide.
16. (Currently amended) A method for isolating a target material from a sample located on or within a substrate, the method comprising:
Positioning a tip of a picker over the target material, wherein the tip comprises an opening;
Touching the tip to a surface of the substrate;
Oscillating the picker up and down to detach the target material from at least one of the substrate and a non-target material of the sample; and
Drawing the target material into the tip;
Wherein the drawing step comprises exerting a force, by the picker, on the target material, and
Where the force is magnetic or electromagnetic.

Allowable Subject Matter
Claims 8, 11, and 15-20 are allowed.
The closest cited prior art of reference fails to disclose or fairly teach the methods for isolating a target material from a sample located on or within a substrate, specifically wherein: a) the target material is dry mounted to the susbtrate (claims 8 and 19); b) oscillating the picker tip up and down to detach the target material from at least one of the substrate and a non-target material of the sample, drawing the target material into the tip, wherein the drawing step comprises exerting a force, by the picker, on the target material, and the substrate is a slide (claim 11); and c) oscillating the picker tip up and down to detach the target material from at least one of the substrate and a non-target material of the sample, drawing the target material into the tip, wherein the drawing step comprises exerting a force, by the picker, on the target material, and wherein the force is magnetic or electromagnetic (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 28, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798